          Case
David Andrew   1:18-cr-00111-CMH Document 37-2 Filed 09/13/19 Page 1 of 1 PageID# 233
             Christenson                                 PBhiSACOLA FL 325
P.O. Box 9063
                                                          ID SFP 2025? PM.2 .1
Miramar Beach, Fl. 32550


                                                                                        ■   s




    laioadsw                           Clerk
                     ■c'*'      I     Albert V. Bryan U.S. Courthouse
                                      401 Courthouse Square
                                      Alexandria, VA 22314

                                    22314-570499
